OPINION — AG — ** COUNTY COMMISSIONERS — RIGHT OF WAY — SEISMOGRAPHING ** A BOARD OF COUNTY COMMISSIONERS DOES 'NOT' HAVE THE STATUTORY POWER TO GRANT PERMISSION TO CONDUCT SEISMOGRAPHING OPERATIONS FROM SECTION LINE ROADS RIGHT OF WAY. (LANDS ABUTTING EASEMENTS, PROTECTION OF PUBLIC INTERESTS, MINERAL LEASES, COUNTY PROPERTY, HIGHWAYS, ROAD EASEMENTS, AUTHORIZATION, AUTHORITY) CITE: 69 Ohio St. 1213 [69-1213], 69 Ohio St. 601 [69-601], OPINION NO. 82-091, OPINION NO. 82-001, OPINION NO. 82-010 (FLOYD W. TAYLOR)